Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 1 of 9




                           EXHIBIT A
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 2 of 9




                                        UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                             Case No. 0:19-cv-63108-rar

        HANK HANEY and
        HANK HANEY MEDIA, LLC,

                           Plaintiffs,

                   vs.

        PGA TOUR, INC.,

                    Defendant.
        _____________________________________/

                                              PLAINTIFFS’ EXHIBIT LIST

 PRESIDING                   PLAINTIFFS’ ATTORNEYS:                                  DEFENDANT’S ATTORNEYS:
  JUDGE:
                                Peter R. Ginsberg, Esq.                                    Michael Gay, Esq.
RODOLFO A.                      Moskowitz & Book, LLP                                    Angelica L. Novick, Esq.
  RUIZ II                                                                                 Kelly S. Milliron, Esq.
                                Riley W. Cirulnick, Esq.                                  Foley & Lardner LLP
                                Arthur Halsey Rice, Esq.
                         Rice Pugatch Robinson & Schiller, P.A.

   TRIAL                           COURT REPORTER                                       COURTROOM DEPUTY
  DATE(S):                                                                                 Graciela Gomez
August 16, 2021

PLF     DEF. NO.          DATE           OBJECTIONS 1     MARKED         ADMITTED        DESCRIPTION OF EXHIBITS           WITNESS
NO.                      OFFERED
                                             EXHIBITS EXPECTED TO OFFER
                                                                                         Media binder
P-1         D-17                                                                         [Haney Dep. Ex. 5 /
                                                                                         Aisenberg Dep. Ex. 5]
                                                                                         12/2/2013, letter to Hank
                                                                                         Haney Media, LLC
                                                                                         (OCTAGON 00033-
P-2         D-1
                                                                                         OCTAGON 00039
                                                                                         [Haney Dep. Ex. 7 /
                                                                                         Aisenberg Dep. Ex. 7]
P-3         D-3                                                                          1/12/2016 – Agreement

        1
         A–Authenticity; I–Contains inadmissible matter; R– Relevancy; H–Hearsay; UP–Unduly prejudicial-probative value
        outweighed by undue prejudice; P–Privileged; BE – Best Evidence.




                                                                                                            Page 1 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 3 of 9



                                                           between Haney and
                                                           SiriusXM (OCTAGON
                                                           00040-OCTAGON 00046)
                                                           (HIGHLY
                                                           CONFIDENTIAL)
                                                           [Haney Dep. Ex. 8 /
                                                           Aisenberg Dep. Ex. 8]
                                                           11/30/2017 – Agreement
                                                           between Haney and
P-4        D-4                                             SiriusXM
                                                           [Haney Dep. Ex. 9 /
                                                           Aisenberg Dep. Ex. 9]
                                                           5/31/2019 – Email chain
                                                           between Hank Haney, Irving
                                                           Azoff, Harry Arnett, Jerry
                                                           Tarde, and Jeremy
                                                           Aisenberg with Subject:
P-5       D-11
                                                           Long stupid day
                                                           (HANEY000026-
                                                           HANEY000028)
                                                           [Haney Dep. Ex. 12 /
                                                           Aisenberg Dep. Ex. 12]
                                                           6/25/2019 – Email chain
                                                           between Hank Haney and
                                                           Charlie Stubbs with Subject:
                                                           Hank Haney/VooDoo
P-6       D-30
                                                           (HANEY000037-
                                                           HANEY000039)
                                                           [Haney Dep. Ex. 19 /
                                                           Aisenberg Dep. Ex. 19]
                                                           7/8/2019 – Settlement
                                                           Agreement between Haney
                                                           and SXM (HANEY000069-
P-7       D-35                                             HANEY000074)
                                                           (CONFIDENTIAL)
                                                           [Haney Dep. Ex. 22 /
                                                           Aisenberg Dep. Ex. 22]
                                                           8/30/2019 – iHeart Term
                                                           Sheet (iHM000001 – 6)
P-8       D-36
                                                           [Haney Dep. Ex. 23 /
                                                           Aisenberg Dep. Ex. 23]
                                                           11/6/2019 – Bank of
                                                           America Deposit of $100k to
                                                           Haney for iHeart
P-9       D-38
                                                           (iHM000007)
                                                           [Haney Dep. Ex. 24 /
                                                           Aisenberg Dep. Ex. 24]
                                                           7/21/2020 –Letter from
P-10      D-39                                             KaceyLane Lara (iHeart) to
                                                           Hank Haney regarding


                                                                            Page 2 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 4 of 9



                                                           Podcast Production and
                                                           Distribution Agreement
                                                           effective August 28, 2019
                                                           between iHeartMedia
                                                           +Entertainment, Inc. and
                                                           Hank Haney Media, LLC.
                                                           for Option to produce an
                                                           Additional Cycle
                                                           [Haney Dep. Ex. 25 /
                                                           Aisenberg Dep. Ex. 25]
                                                           1/17/2018 - 11/5/2019 -
                                                           Ledger of Payments to
                                                           Haney Media from Octagon
                                                           throughout 2018
P-11      D-15                                             (HANEY000081-
                                                           HANEY000083)
                                                           (CONFIDENTIAL)
                                                           [Haney Dep. Ex. 26 /
                                                           Aisenberg Dep. Ex. 26]
                                                           5-29-2019 Email between
                                                           Jeremy Aisenberg and Hank
                                                           Haney with Subject FW:
P-12
                                                           Hank (OCTAGON 00011)
                                                           (CONFIDENTIAL)
                                                           [Aisenberg Dep. Ex. 27]
                                                           Twitter post regarding
                                                           apology (OCTAGON
P-13
                                                           00019) (CONFIDENTIAL)
                                                           [Aisenberg Dep. Ex. 28]
                                                           5/29/2019 – Email chain
                                                           between Jeremy Aisenberg,
                                                           Andrew Fitzpatrick, and
P-14      D-19                                             Steve Cohen with Subject:
                                                           RE: Hank (OCTAGON
                                                           00078) (CONFIDENTIAL)
                                                           [Aisenberg Dep. Ex. 29]
                                                           5/31/2019 – Email chain
                                                           between Jerry Tarde and
                                                           Irving Azoff with Subject
P-15                           H                           Re: Subject: Long stupid day
                                                           (OCTAGON 00005)
                                                           (CONFIDENTIAL)
                                                           [Aisenberg Dep. Ex. 30]
                                                           6/3/2019 – Email chain
                                                           between Scott Greenstein
                                                           and Irving Azoff with
P-16                         H; BE                         Subject Fw: Haney Live
                                                           Reads (SIRIUSXM000001-
                                                           5) (HIGHLY
                                                           CONFIDENTIAL)


                                                                            Page 3 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 5 of 9



                                                           [Aisenberg Dep. Ex. 33]
                                                           6/12/2019 – Email chain
                                                           between Andrew Moss and
                                                           Irving Azoff with Subject:
                                                           Re: Hank
P-17                           H
                                                           (SIRIUSXM000006-7)
                                                           (HIGHLY
                                                           CONFIDENTIAL)
                                                           [Aisenberg Dep. Ex. 34]
                                                           6/12/2019 – Email chain
                                                           between Jeremy Aisenberg
                                                           and Scott Greenstein,
                                                           Andrew Moss with Subject
P-18                           H
                                                           Hank (OCTAGON 00060)
                                                           (HIGHLY
                                                           CONFIDENTIAL)
                                                           [Aisenberg Dep. Ex. 37]
                                                           VooDoo Labs Document
P-19                         H; UP                         (HANEY000262 – 264)
                                                           [Aisenberg Dep. Ex. 40]
                                                           Sentiment Analysis
P-20                           H
                                                           [Aisenberg Dep. Ex. 41]
                                                           Voodoo Lab, LLC Sales
P-21      D-40
                                                           [Aisenberg Dep. Ex. 42]
                                                           5/30/2019 – Email chain
                                                           between Scott Greenstein
                                                           and Irving Azoff with
P-22                           H
                                                           Subject Fwd: Haney
                                                           statement
                                                           [Azoff Dep. Ex. 1]
                                                           5/30/2019 – Email chain
                                                           between Scott Greenstein
                                                           and Irving Azoff with
                                                           Subject: Fwd: PGA Tour
P-23      D-27
                                                           approved: Joint
                                                           SiriusXM/PGA Tour
                                                           statement & Haney apology
                                                           [Azoff Dep. Ex. 2]
                                                           5/30/2019 & 5/31/2019 –
                                                           Email chain between Scott
                                                           Greenstein and Irving Azoff
P-24                         H; UP                         with Subject Re: Re: Tiger
                                                           Woods comments on Haney
                                                           suspension
                                                           [Azoff Dep. Ex. 4]
                                                           6/12/2019 – Email between
                                                           Jeremy Aisenberg and
P-25                           H                           Andrew Moss with Subject
                                                           Re: Hank
                                                           [Azoff Dep. Ex. 8]


                                                                           Page 4 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 6 of 9



                                                           5/30/2019 – Email between
                                                           Scott Greenstein and
                                                           Andrew Fitzpatrick with
P-26                           H
                                                           Subject Re: Haney
                                                           Statement
                                                           [Azoff Dep. Ex. 13]
                                                           5/31/19 - Email between
                                                           Jeremy Aisenberg and Scott
P-27                           H                           Greenstein with Subject Re:
                                                           Long stupid day
                                                           [Greenstein Dep. Ex. 2]
                                                           2/12/2021 Azoff Testimony
                                                           Transcript
P-28                           H
                                                           (CONFIDENTIAL)
                                                           [Greenstein Dep. Ex. 5]
                                                           1/14/2015 License
                                                           Agreement between Sirius
P-29                                                       XM Radio and PGA Tour
                                                           (CONFIDENTIAL)
                                                           [Greenstein Dep. Ex. 2]
                                                           2/15/2018 - License
                                                           Agreement between PGA
                                                           TOUR and SXM (2018 -
                                                           2021) (PGATOUR-000101-
P-30       D-5
                                                           000118)
                                                           (CONFIDENTIAL)
                                                           [Monahan Dep. Ex. 6 /
                                                           Greenstein Dep. Ex. 6]
                                                           5/29/2019 – Tweet by Hank
                                                           Haney [Monahan Dep. Ex.
P-31       D-6
                                                           10 / Neal Dep. Ex. 10 /
                                                           Greenstein Dep. Ex. 10]
                                                           Twitter conversation
                                                           between Chapman and
P-32                           R
                                                           Kisner
                                                           [Greenstein Dep. Ex. 24]
                                                           5/29/19 Email from Logue
                                                           to Neal, Subject: XM/Hank
                                                           Haney comments on Asians,
P-33                           H
                                                           (PGATOUR-0002389-
                                                           0002392)
                                                           [Greenstein Dep. Ex. 28]
                                                           5/30/19 Email from
                                                           Anderson to Neal, Subject:
                                                           Re: Hank Clip (PGATOUR-
P-34
                                                           0002700-2702)
                                                           (CONFIDENTIAL)
                                                           [Greenstein Dep. Ex. 33]
                                                           11/30/20 – Plaintiff’s Notice
P-35                           R
                                                           of Deposition of Jay


                                                                            Page 5 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 7 of 9



                                                           Monahan
                                                           [Monahan Dep. Ex. 1]
                                                           1/14/2015 - License
                                                           Agreement between Sirius
                                                           XM Radio Inc. and PGA
                                                           Tour, Inc. (2015-2017)
P-36       D-2
                                                           (PGATOUR-000079-94)
                                                           (CONFIDENTIAL)
                                                           [Monahan Dep. Ex. 2 / Neal
                                                           Dep. Ex. 2]
                                                           6/2/2019 – Email chain
                                                           between Jay Monahan and
                                                           Mike Whan with Subject:
P-37      D-29                                             Re: Tweet by Hank Haney
                                                           on Twitter (PGATOUR-
                                                           0002338)
                                                           [Monahan Dep. Ex. 9]
                                                           5/30/2019 – Email chain
                                                           between Jay Monahan,
                                                           Laura Neal, Ron Price,
                                                           Allison Keller, Norb
                                                           Gambuzza, and Rick
                                                           Anderson with Subject: Re:
P-38      D-21
                                                           XM/Hank Haney comments
                                                           on Asians (PGATOUR-
                                                           0002397-2399)
                                                           (CONFIDENTIAL)
                                                           [Monahan Dep. Ex. 13 /
                                                           Neal Dep. Ex. 13]
                                                           5/30/2019 – Email chain
                                                           between Jay Monahan, Rick
                                                           Anderson, Allison Keller,
                                                           Laura Neal, Ron Price, Norb
                                                           Gambuzza and Luis
P-39      D-22                                             Goicouria with Subject: Re:
                                                           XM/Hank Haney comments
                                                           on Asians (PGATOUR-
                                                           0002443-2446)
                                                           (CONFIDENTIAL)
                                                           [Monahan Dep. Ex. 17]
                                                           5/21/20 - Defendant’s
                                                           Responses and Objections to
P-40                                                       Plaintiff’s First Set of
                                                           Interrogatories
                                                           [Monahan Dep. Ex. 54]
                                                           1/2/2020 Email chain
                                                           between Jeremy Aisenberg
P-41                           H                           and Hank Haney with
                                                           Subject Re: Fwd: Notes:
                                                           CONFIDENTIAL regarding


                                                                           Page 6 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 8 of 9



                                                           Golf Club America Email
                                                           (HANEY000020-21)
                                                           [Monahan Dep. Ex. 58]
                                                           3/8/2018 – Email between
                                                           John Ourand and Andrew
                                                           Fitzpatrick with Subject: RE:
P-42      D-16
                                                           upcoming SXM-PGA Tour
                                                           announcement
                                                           [Neal Dep. Ex. 7]
                                                           5/30/2019 – Email chain
                                                           between Rick Anderson and
                                                           Jay Monahan, Laura Neal,
                                                           Ron Price, Allison Keller,
                                                           Norb Gambuzza, and Luis
P-43                                                       Goicouria with Subject: Re:
                                                           XM/Hank Haney comments
                                                           on Asians (PGATOUR-
                                                           0002423-26)
                                                           (CONFIDENTIAL)
                                                           [Neal Dep. Ex. 14]
                                                           9/12/2020 Pgatour.com
                                                           article: Kisner apologizes for
                                                           insensitive remark
P-44                           R                           (PGATOUR-0002707-09)
                                                           [Neal Dep. Ex. 25 /
                                                           Monahan Dep. Ex. 25 /
                                                           Greenstein Dep. Ex. 25]
                                                           1/11/2008 The Virginian-
                                                           Pilot article: Was what Kelly
                                                           Tilghman said about Tiger
P-45                           R
                                                           Woods racist? What's YOUR
                                                           opinion?
                                                           [Neal Dep. Ex. 26]
                                                           5/29/2019 Email between
                                                           David Logue and Laura Neal
                                                           with Subject RE: XM/Hank
P-46                                                       Haney comments on Asians
                                                           (PGATOUR-0002389-92)
                                                           [Neal Dep. Ex. 28 /
                                                           Monahan Dep. Ex. 28]
                                                           5/30/2019 – Email chain
                                                           between Joel Schuchmann,
                                                           Beth Major, Janeen Driscoll,
                                                           and Craig Annis with
P-47
                                                           Subject: FW: USGA
                                                           (PGATOUR-0002481-2485)
                                                           [Neal Dep. Ex. 29 Monahan
                                                           Dep. Ex. 29]
                                                           5/29/2019 Email between
P-48                           H
                                                           Jeremy Davis and Jon


                                                                             Page 7 of 12
4846-3463-9600
   Case 0:19-cv-63108-RAR Document 113-1 Entered on FLSD Docket 07/09/2021 Page 9 of 9



                                                           Albanese with Subject
                                                           Hank's Comments Today
                                                           (HANEY000010)
                                                           [Neal Dep. Ex. 31 /
                                                           Greenstein Dep. Ex. 31]
                                                           Plaintiff's Amended Expert
P-49                           H                           Disclosure
                                                           [McGee Dep. Ex. 43]
                                                           Sentiment analysis of Hank
                                                           Haney (HANEY0000282)
P-50                           H
                                                           (HIGHLY
                                                           CONFIDENTIAL)
                                                           Relative Negative Sentiment
P-51                           H                           Analysis Hank Haney, Justin
                                                           Thomas and Jay Monahan




                                                                           Page 8 of 12
4846-3463-9600
